DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 3 (i.e., the secondary battery) in the reply filed on 05/09/21 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/20 and 05/27/21 were considered by the examiner.
Drawings
The drawings were received on 05/30/19.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The present invention”, etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. It does not appear to capture the essence of the disclosed/claimed invention.

Claim Objections
Claims 1, 6 and 11 are objected to because of the following informalities: all abbreviated terms and parenthetical characters (i.e., “NMP”, “(PVDF)”, “PVDC”, “(BET)” ) should be deleted/removed and the abbreviations changed to their expanded nomenclature/terminology and/or unabbreviated form so as to have a clear understanding of the claimed subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language “wherein the binding layer comprises a polymer material…wherein the polymer material comprises a binding layer matrix…” in claim 1 is problematic and confusing, thereby rendering the scope of the claim vague and obfuscated. The foregoing language is not defined by the claim, the specification does not provide a standard for ascertaining the requisite structure. In this instance, it is increasingly unclear whether the binding layer per se is intended to include a binding layer matrix with the inclusion of the conductive material and the inorganic filler, or the polymer material per se is the one intended to include a binding layer matrix without the inclusion of the conductive material and the inorganic filler, or whether the positive active material layer includes the binder layer as part thereof, or as a separate component thereof with or without the inclusion of the conductive material and the inorganic filler in the positive active material layer per se. Further, with respect to claims 1, 3 and 5-6, both the structural and compositional cooperative relationship between the binding layer, the polymer material, the binding layer matrix and the binder is uncertain as it is apparent that “the binder” per se is materially and structurally unrelated to the binding layer, the binding layer matrix and/or the positive active material because it is claimed as a separate component (…“further comprises a binder” in claim 3). Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 6 recites the limitation "the binder" in 6.  There is insufficient antecedent basis for this limitation in the claim.
In claims 6 and 8-9, the term "modified" employed to “modify” [sic] polymer materials (claim 6: four occurrences) and inorganic filler materials (claims 8-9: three occurrences in each claim) and is a relative term which renders the claim indefinite.  The term "modified" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the exact degree of polymer modification and/or inorganic filler modification is totally unknown, subjective and open to interpretation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Tsujiko et al 2018/0145308.
As to claims 1 and 16:
Tsujiko et al disclose that it is known in the art to make a positive electrode for electrochemical cells which include secondary batteries and capacitors (Abstract; Title; 0002-0004; 0036; 0062; 0087) wherein the positive electrode structure/plate comprises a current collector and a positive active material including a positive active material layer and a binder layer/material disposed between the current collector and the material layer (0040; 0058; 0039; 0045; 0005; 0007). In this case, Tsujiko et al disclose the positive electrode active material layer contains a conductive material, a binder, and a solvent (0040; 0058), and a thickener component PVdF and/or polyacrylate (0040). Tsujiko et al disclose the formation of a slurry layer/coating (i.e., in the form of layer, paste, slurry, ink [0042]) containing the foregoing materials applied to both (2) surfaces of a metallic current collector such as Al or Ni (0042-0045; 0058). Tsujiko et al disclose the formation of a wound or laminated electrode body (0050). Tsujiko et al disclose a composite oxide such as LimMnxMyOn where M is at least one including Ni or Co (0039; 0058) which is an inorganic material. 1st Examiner’s note and/or interpretations: given that Tsujiko et al disclose the use of a polymer thickener which is additionally included in the positive active electrode material layer (in addition to the binder) such a polymer thickener is taken to represent applicant’s material undefined binding layer matrix in claim 1; 2nd Examiner’s note/ interpretations: in this instance, the positive active material containing the lithium nickel-manganese oxide is taken to represent applicant’ materially undefined inorganic filler as such material is a metal oxide inorganic material; 3rd Examiner’s note/ interpretations: (i) given that Tsujiko et al disclose the formation of the positive electrode slurry layer/coating (i.e., in the form of layer) containing the foregoing materials applied to both (2) surfaces of a metallic current collector and both applied positive electrode layers contain the lithium-metal oxide materials acting as the inorganic filler, it is deemed that the teachings of Tsujiko et al read on applicant’s broadly claimed/structurally undefined positive active material layer and are thus sufficient to satisfy the claimed requirement. Further interpretations and claim construction: (a) if applicant intends to claim one single layer, the layers of Tsujiko et al containing the lithium-metal oxide materials acting as the inorganic filler satisfies such requirement; (b) if applicant intends to claim two layers, a first layer of Tsujiko et al containing the lithium-metal oxide materials acting as the inorganic filler satisfies the requirement of the binding layer, whereas a second layer of Tsujiko et al containing the lithium-metal oxide materials acting as positive active material layer also satisfies such requirement; (c) the electrode body structure of Tsujiko et al including wound or laminated electrode body (0050) including more than one positive electrode structure also satisfies the requirement of having a positive active material layer and a binding layer disposed between the current collector and the positive active material layer. Since independent claim 1 fails to define the specific structural and compositional relationship between the positive active material layer and the binding layer, it is deemed that the teachings of Tsujiko et al read on applicant’s broadly claimed invention. 4th Examiner’s Note: with respect to the "oil-dispenser polymer material having a solubility in NMP at 130C for 5 minutes, which is 30 % or less of the solubility of PVdF under the same conditions” limitation, such limitation is deemed to be an inherent characteristic of polyacrylate, particularly, the specific material used to make said “binding layer matrix”. Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property of the specific solubility is necessarily present in the prior art material. "Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 Composition, Product, and Apparatus Claims. 
As to claims 3-4:
Tsujiko et al disclose the binder is contained at preferably 0.5-10 mass %, more preferably 1-8 mass % (0040), the thickener polymer (taken to represent the binding layer matrix) is contained at preferably 0.5-10 mass %, more preferably 1-8 mass % (0041). Note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of mass/weight percent (wt %) is 20 mass %. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. Consequently, the combined mass % of those two polymer-based materials (i.e., binding materials and/or binding matrix materials) can be 20 mass %; and if both are used at 10 mass %, their relative weight is 50 mass % (10 mass % + 10 mass %= 20 mass %). Therefore, teachings of Tsujiko et al satisfy the relative weight of the binding layer material per se as wells as the relative weight percent of the components/constituents forming the binding layer
As to claims 5-6:
Tsujiko et al teach the binder can be PVdF and/or polyacrylate (0040).
As to claim 7:
Tsujiko et al disclose the conductive material can be, inter alia, a carbon material, such as carbon black, acetylene black, graphite (0040). Since claim 7 recites “the conductive material is selected from at least one of a conductive carbon-based material, a conductive metal material, and a conductive polymer material”, it is noted that those materials and/or the sub-materials comprising the same are recited in an alternative manner, or alternatively. Thus, it is unnecessary to address all the materials recited therein as the claim limitation has been fully and duly addressed with the teachings of carbon-based materials such as carbon black, acetylene black, and graphite. 
As to claims 8-10:
0039; 0058) which is an inorganic material. Tsujiko et al disclose the average particle size is typically 1-20 µm, for example 5-15 µm (0039). Note the positive active material containing the lithium nickel-manganese-cobalt oxide is taken to represent applicant’ materially undefined inorganic filler as such material is a metal oxide inorganic material. 
Further note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of the average particle size is 1 µm or 5 µm. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met.
	Thus, the present claims are anticipated. 


(at least) Claims 1 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication EP 3483900 (heretofore EP’900).
As to claims 1 and 16:
EP’900 discloses that it is known in the art to make an electrode plate (see CLAIMS 1-13) for electrochemical cells encompassing secondary/primary batteries and capacitors (see CLAIM 10) wherein the positive electrode structure/plate comprises a current collector and a positive active material including a positive active material layer and a binder layer/material disposed between the current collector and the positive active material layer, wherein the binding 
Thus, the present claims is anticipated. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujiko et al 2018/0145308 as applied to claims 1 and 3-4 above, and further in view of Yu et al 10673045.
Tsujiko et al is applied, argued and incorporated herein for the reasons manifested supra. 
As to claims 2 and 12-14:
Tsujiko et al disclose the positive electrode active material layer contains a conductive material, a binder, and a solvent (0040; 0058), and a thickener component made of a polymer material (0041). Tsujiko et al disclose the conductive material is contained at preferably 0.1-20 mass %, more preferably 1-15 mass % (0040).
However, the preceding reference does not expressly disclose the specific weight percent of the polymer (binder) material and the inorganic filler and the specific thickness of the binding layer.  
As to claims 2 and 12-14:
Yu et al disclose that it is known in the art to make a secondary battery (Title/Abstract) including an electrode/separator containing a porous coating layer formed by applying a slurry containing an organic binder polymer (COL 4, lines 25-35) such as polyvinylidene fluoride-based materials (COL 5, lines 38-55) and inorganic particles (filler) such as Al2O3, TiO2, SiC, ZrO2, MgO (Col 4, lines 52-60) wherein the inorganic particle/filler is present in an amount of 50-99 wt %, preferably 60-95 wt % based on 100 wt % of the total amount thereof (COL 5, lines 55-65). Thus, the amount of the organic binder polymer is the remaining balance i.e., 1-50 wt %, preferably 5-40 wt %. 
As to claim 15:
Yu et al teach the disclosed porous coating layer containing the organic binder polymer has a thickness of 0.5-20 µm, preferably 3-6 µm (Col 4, lines 25-35). 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use/modify the amount of the polymer (binder) material and the inorganic filler of Tsujiko et al by having the specific weight percent thereof as taught by Yu et al because Yu et al teach that such specifically disclosed amount of the polymer (binder) material and the inorganic particle/filler is advantageous because if the amount of the inorganic particles is less than 50 wt %, the amount of the organic binder polymer is so excessively much that vacant space formed between the inorganic filler can be reduced, the pore size and porosity can be decreased and eventually the performance of the battery finally prepared can be deteriorated; and if the amount of the inorganic particle is higher than 99 wt %, the amount of the organic binder polymer becomes too small, making the adhesion between the inorganic particles poor and deteriorating the mechanical properties of a battery finally prepared. Further, it would have been obvious to a person possessing a level of ordinary skill in the art before the effective filing date of the claimed invention to make the binding layer by having the relative total weight of the inorganic filler as instantly claimed because a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals" Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). In this case, one skilled in the art would expect a composition/material comprising the specifically claimed amount of the inorganic filler to have similar properties to the disclosed organic polymer binder/inorganic filler material. Additionally, it is submitted that such composition/material would inherently be stable Emphasis added[Symbol font/0xAE]) Moreover, Yu et al recognize the amount of the organic polymer binder/inorganic filler material as a variable which achieves a recognized result, therefore, the claimed amount of the organic polymer binder/inorganic filler material results from the characterization as routine experimentation of an optimum or workable range. Accordingly, the specific weight percent of the organic polymer binder/inorganic filler material is being construed as a result-effective variable. In re Aller 105 USPQ 233, 235; In re Hoeschele 160 USPQ 809, In re Antonie 195 USPQ 6 (MPEP 2144.05 IL Optimization of Ranges). Furthermore, generally speaking, differences in concentration, amount of material, content or weight percent will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such content/concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it is prima-facie obvious to choose or select the specific weight percent of the organic polymer binder/inorganic filler material. See MPEP 2144.05 Obviousness of Ranges. 
With respect to the specific thickness of the binding layer, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to make the binding layer of Tsujiko et al by having the specific thickness taught by Yu et al because Yu et al teach that such specifically disclosed porous coating layer containing the organic binder polymer and the inorganic filler/particle is advantageous because if the thickness of the porous coating layer containing the organic binder polymer is less than 0.5 µm, it is difficult to obtain the desired effect such as pore obtainment; and if the thickness is higher than 20 µm, the porous coating layer may act as a resistance layer. (Emphasis added[Symbol font/0xAE]) Moreover, Yu et al recognize the thickness of the porous coating layer containing the organic binder polymer as a variable which achieves a recognized result, therefore, the claimed thickness of the porous coating layer results from the characterization as routine experimentation of an optimum or workable range. Accordingly, the claimed thickness of the porous coating layer is being construed as a result-effective variable. In re Aller 105 USPQ 233, 235; In re Hoeschele 160 USPQ 809, In re Antonie 195 USPQ 6 (MPEP 2144.05 IL Optimization of Ranges). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujiko et al 2018/0145308 as applied to claim 1 above, and further in view of Takamatsu et al 2018/0248162.
Tsujiko et al is applied, argued and incorporated herein for the reasons manifested supra. 
However, the preceding reference does not expressly disclose the specific surface area (BET) of the inorganic filler.  
As to claim 11:
Takamatsu et al disclose that it is known in the art to make a secondary battery including a functional/composition layer containing a binder and inorganic particles/fillers (Title/Abstract; 0001-0002) with a specific surface area (BET) of 5.9 m2/g (0184; Example 9), or of 9.1 m2/g (0182; Example 8). 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the functional/composition layer containing the inorganic filler/particle having the specifically disclosed specific surface area (BET) of Takamatsu et al in the binding layer material of Tsujiko et al because Takamatsu et al teach that such functional/composition layer containing the inorganic filler/particle having the specifically disclosed specific surface area (BET) assists in providing a secondary battery having good Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727